Citation Nr: 1004279	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  09-10 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1966 to 
May 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2008 rating decision. 


FINDING OF FACT

The evidence does not relate the Veteran's current back 
disability to his time in service.


CONCLUSION OF LAW

Criteria for service connection for a lower back disability 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The Veteran is currently diagnosed with degenerative joint 
disease in his lumbar spine, which he believes is the result 
of a back injury while he was in service.  At a hearing 
before the Board, the Veteran recalled injuring his back 
when he tripped over a pole while unloading a truck.  The 
Veteran remembered falling forward and hearing a snap in his 
back, and he stated that he was treated for a sprain and 
given pain medication.  

Service treatment records confirm that the Veteran received 
treatment for a backache in March 1968, which the medical 
officer noted was probably an acute lumbosacral muscle 
sprain with spasms on the right side.  Light duty was 
assigned, and the Veteran was prescribed heat, rest, Darvon 
and Valium.  

The Veteran went on to testify that he continued to have 
problems with his back in service and would occasionally 
seek treatment at the hospital; he also reported being given 
light duty on several occasions for his back problems.  
However, no other service treatment records describe any 
lower back treatments; and, while the records do confirm 
that the Veteran was given light duty on several other 
occasions, the light duty was assigned for non-back related 
injuries (namely, a right hand injury in April 1967 and for 
a shoulder injury in May 1967).  There is no record of any 
additional light duty being assigned for a back problem.  
The Veteran also testified that he was transferred from 
construction to guard duty on account of his back problems, 
but no evidence has been presented to substantiate this 
assertion.
  
The Veteran then testified that he could not recall if any 
back tests were performed at his separation physical, 
because he was focused on getting out.  However, it is noted 
that the Veteran's spine/other musculoskeletal was found to 
be normal at his separation physical in May 1968.

Following service, the Veteran reported that he drove a 
truck for a wholesale grocery, but he indicated that he quit 
within six months because of back pain.  The Veteran 
reported that he began seeing a family doctor, Dr. Parks, 
for treatment at that time and continued to see him until 
approximately 1995 when Dr. Wisa took over his primary care 
until he began going to VA around 1998.  

The Veteran also reported, however, that the treatment 
records from Dr. Parks were no longer available.  As such, 
no treatment records are available from the time the Veteran 
left service until the mid 1990s; and without treatment 
records for more than two decades after service, it is 
impossible to actually know what treatment was received 
during that time; however, regardless of what treatment the 
Veteran received, the evidence shows that he was 
nevertheless able to engage in the physically strenuous 
occupation of general laborer for more than two decades 
after service.

In conjunction with his Social Security Administration (SSA) 
disability application the Veteran completed a work history 
survey in which he reported working as a general laborer 
from 1978 until 2000, which involved being on his feet all 
day, kneeling, crouching, crawling, stooping, and bending.  
The Veteran also indicated that he used jack hammers, and 
carried planks, scaffolding, tools, and generators that 
frequently weighed in excess of 50 pounds and on occasion 
weighed in excess of 100 pounds.  In fact, the Veteran's own 
attorney writing a letter in support of the Veteran's SSA 
application emphasized that the Veteran had worked for 
twenty-two years doing construction labor, which entailed 
standing and walking for almost the entire day with a good 
deal of crouching, stooping and lifting.

In the Veteran's notice of disagreement it was argued that 
the fact that the Veteran did not mention his back condition 
until 1998 should not have any bearing on his claim.  
However, the record does show that the Veteran was able to 
engage in a physically demanding profession for a number of 
years following service, and evidence of a lower back 
disability did not emerge until the late 1990s. 

In support of his claim, the Veteran submitted several pages 
from www.emedicine.com that describe lumbosacral 
sprain/strain injuries.  The article indicated that 
sprains/strains may cause temporary or permanent damage.  

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that a medical article or 
treatise "can provide important support when combined with 
an opinion of a medical professional" if the medical 
article or treatise evidence discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least "plausible causality" 
based upon objective facts rather than on an unsubstantiated 
lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 
(1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and 
Wallin v. West, 11 Vet. App. 509 (1998).  However, in the 
present case, the treatise evidence submitted by the 
appellant is not accompanied by the opinion of any medical 
expert that connects it to the Veteran's claim.  The Board 
does not dispute the fact that strains/sprains may cause 
permanent damage in some cases.  However, there is no 
indication that the Veteran's in-service injury did in fact 
cause permanent damage in his case.  As such, the website 
information is insufficient to establish the required 
medical nexus between the Veteran's injury in service and 
his current back disability.

Additionally, while the Veteran asserts that his current 
back disability is related to his time in service, he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, his opinion is insufficient to provide 
the requisite nexus between his back disability and his in-
service injury in service.

Nevertheless, lay statements, such as the Veteran's 
testimony about the symptoms of back pain that he has 
experienced, are competent if they are provided by a person 
who has knowledge of facts or circumstances and conveys 
matters that can be observed and described by a lay person.  
38 C.F.R. § 3.159(a)(2).  

However, competency must be distinguished from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier 
of fact, while the latter is a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

In this case, the Veteran indicated in his application for 
disability benefits that his back injury occurred in May 
1967, while the service treatment record he advanced as 
evidence of an in service injury was dated in March 1968.  
He also claimed that he sought treatment for his back on 
numerous occasions; but only one service treatment record 
mentions a back problem, and there are numerous treatment 
records describing treatment of other injuries.  Similarly, 
the Veteran implied that he had been given light duty on 
account of his back on several occasions; yet, aside from 
the light duty associated with the March 1968 back 
treatment, the only other occasions when light duty was 
assigned was in response to wrist and shoulder complaints.  
Furthermore, while the Veteran testified that he had to stop 
working on account of his back after less than six months of 
working as a delivery person for a grocery store, the next 
job he apparently held was as a construction laborer, which 
he was able to continue for more than two decades, and which 
required heavy lifting and strenuous movement.  As such, the 
Veteran's testimony is not found to be sufficiently credible 
to establish the presence of symptoms continuing since 
service.  

The fact remains that while medical treatment records are 
not available for a number of years following service, the 
earliest post-service records that have been obtained do not 
show complaints of back pain; and, in a July 2008 treatment 
record, the Veteran reported that he had had localized pain 
in his lower back since approximately 1998.  

Treatment records from August 1999 do show mild degenerative 
changes in the Veteran's lower spine.  However, at an 
insurance examination in March 2001 it was found that the 
Veteran had full range of motion in his back without pain.  
Additionally, the Veteran did not even mention back pain at 
the examination, although he cited to numerous other medical 
conditions, including hypertension, alcoholism, left 
pneumothorax, degenerative joint disease of the cervical 
spine, carpal tunnel syndrome, foot problems, hepatitis B, 
residuals of a rib fracture, and residuals of a shoulder 
injury.  

In sum, the evidence confirms that the Veteran injured his 
back in service; but the injury was thought to be acute at 
that time, and the Veteran's separation physical found his 
back to be normal at separation.  Following service, the 
Veteran worked doing heavy physical labor for more than two 
decades and was forced to eventually retire on account of a 
number of physical disabilities.  The only evidence that 
suggests that the Veteran's current back disability was 
related to his injury in service is the Veteran's own 
testimony, which is not competent for such a purpose, and 
which testimony is not considered credible to establish the 
presence of any undocumented post service symptoms.  

As such, the Board concludes that the criteria for service 
connection have not been met, and the Veteran's claim of 
entitlement to service connection for a lower back 
disability is accordingly denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits and must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  With respect to service connection 
claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability 
rating and effective date of award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a 
letter dated in July 2008, which informed the Veteran of all 
the elements described above.

VA treatment records have been obtained, as have service 
treatment records.  At his hearing the Veteran testified 
that private treatment records for treatment prior to 1995 
were unavailable, but all identified private treatment 
records have been obtained since then.  SSA records were 
also obtained.  Additionally, the Veteran testified at a 
hearing before the Board.

While no examination was provided, as indicated above, there 
is no medical suggestion that the Veteran's current back 
disability is related to the acute back injury that he had 
in service.  As such, an examination is not warranted.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this 
appeal.


ORDER

Service connection for a lower back disability is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


